Citation Nr: 1523441	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating, greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the U.S. Marine Corps from October 1968 until June 1972.  He served in Vietnam from April 1969 until March 1970, where he saw combat.  His decorations include the National Defense Service Medal, the Vietnamese Service Medal, the Combat Action Ribbon, the Vietnamese Campaign Medal, Vietnamese Cross of Gallantry, and the Good Conduct Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Winston-Salem, North Carolina.  Since the time of these decisions, original jurisdiction of the Veteran's claims has been transferred to the RO in Winston-Salem.

In January 2014 the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A transcript of the hearing has been associated with the claims file.

As discussed below, the Veteran's appeal for a higher rating for PTSD has been granted in full, and a 100 percent rating has been assigned for the disability; this is the highest rating available for PTSD.  Regarding the appeal for SMC based on the need for A&A, the Veteran withdrew this appeal at his January 2014 hearing.



FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, PTSD has been productive of productive of social withdrawal, poor concentration, depression, anxiety, anger, insomnia, hypervigilance, suicidal ideation, and memory loss.

2.  At his hearing before the undersigned on January 16, 2014, the Veteran withdrew his appeals on the issues of entitlement to SMC based on the need for regular A&A.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent (i.e. total) rating for PTSD have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to SMC based on the need for regular A&A.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the May 2010 decision on appeal, the Veteran's 70 percent evaluation for PTSD was continued, as effective January 20, 2000.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, the current 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2014).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The Veteran's appeal was certified to the Board prior to August 4, 2014 and thus, in evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM).

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has most nearly approximated the criteria for a 100 percent rating throughout the period on appeal.  Specifically, PTSD has been productive of social withdrawal, poor concentration, depression, anxiety, anger, insomnia, hypervigilance, suicidal ideation, and memory loss.

During his hearing before the undersigned, the Veteran's wife indicated that the Veteran has a very strong startle response and is extremely hypervigilant, stating that "if somebody said the wrong thing to him . . . or looked at him wrong or he flipped, it's - it could be a very dangerous situation," and adding that "he's just not good around a lot of people."  She also said that on one occasion, during a thunderstorm, the Veteran took to "hiding in the bushes thinking he's got to - with a baseball bat in the rain . . . in case the enemies came up the sidewalk."  In a January 2009 statement, the Veteran's wife reported that the Veteran's memory was poor, and that he is "hypervigilant, experiences rage, flashbacks, and other anxiety reactions such as isolation and nerve problems."  The Veteran had "sleep disturbances and some days cannot get out of bed."

A February 2009 letter from a Board Certified Family Nurse Practitioner who had experience treating the Veteran at the VA Mental Health Clinic in Ashville, North Carolina, indicated that the Veteran had a "very limited tolerance for what others would perceive as normal stressors."  His PTSD symptoms "left him grossly impaired in his social functioning," and more recently with "[i]ncreased flashbacks and intrusive thoughts."

On VA examination in February 2010, the Veteran reported that he was exposed to combat during service, a contention confirmed by his DD-214.  He endorsed "severe and disabling PTSD symptoms," including daily intrusive memories and frequent nightmares, frequent flashbacks when in public or driving, and active avoidance behavior.  The Veteran described being hypervigilant, including watching the door while at church and walking the perimeter several times during the day and at night.  He was generally distrustful of people, and felt detached from them.  Sleep was impaired by difficulty falling and staying asleep due to anxiety and nightmares.  The Veteran also suffered from "emotional volatility and temper," "difficulties with concentration and memory," and he "startles very easily to loud noises."

With regard to occupational functioning, the examiner stated that the Veteran "was fired from several jobs due to PTSD symptoms.  He has been unable to work due to his worsening PTSD symptoms, especially having conflicts with coworkers and performing dangerous actions such as throwing his hammer in anger.  He also had difficulty concentrating and finishing tasks."  Socially, the Veteran "spends his time mostly at home," and "isolates himself."  He had no close friends, but does "try to attend church."  Following a mental status evaluation, the examiner concluded that the Veteran "has behavioral, cognitive, social, affective and somatic symptoms attributed to PTSD including social withdrawal, poor concentration, depression, anxiety, anger, insomnia, hypervigilance."

The examiner concluded, in part, by noting that the Veteran's GAF score was 40.  The DSM-IV describes that GAF scores between 40 and 31 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).

The Veteran's low GAF score is consistent with the symptoms described by his wife and identified on VA examination, as well as those symptoms endorsed by the Veteran himself.  In letters to VA and a member of Congress, the Veteran has reported suicidal and homicidal ideation, delusions and hallucinations, frequent and severe disturbances in memory, frequent flashbacks, nightmares, and anger.  The Veteran is competent to report on those things which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, his repeated endorsements of the foregoing symptoms are highly probative in assessing is current level of disability.

As the foregoing shows, the Veteran's PTSD has been severely disabling.  Especially illustrative of this fact, is the February 2010 VA examiner's assessment that the Veteran's PTSD renders him "unable to work," due to symptoms such as "difficulties with temper causing poor relationships with supervisors and coworkers," and "difficulty concentrating and finishing tasks effectively," as well as "hypervigil[ance] affecting his ability to relate to supervisors and coworkers and his ability to finish tasks effectively."  In short, PTSD resulted in total occupational and social impairment, and thus the Board concludes that the disability has been 100 percent disabling throughout the entire period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Given that a 100 percent rating for PTSD is being granted, the matter of whether referral for an extraschedular rating is warranted, is unnecessary at this time.  Additionally, the Veteran has already been granted a total disability rating based on individual unemployability (TDIU) throughout the period on appeal, and thus there is also no need for consideration on this matter at this time.

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2014).  During his January 2014 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeal from a May 2010 RO decision regarding entitlement to SMC based on the need for regular A&A.

As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.


Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, in granting a 100 percent rating for PTSD, the Board is granting in full the benefit sought on appeal and VA has no further duty to notify or assist.  The Veteran's wife indicated during the January 2014 hearing before the undersigned that the Veteran had applied for benefits from the US Social Security Administration (SSA).  While records from SSA do not appear to have been associated with the Veteran's claims file, the Board nonetheless finds such omission to have been harmless given the Board's disposition in this appeal.


ORDER

A rating of 100 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal for SMC based on the need for regular A&A is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


